Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-2392

  JOUREY NEWELL, individually and on behalf of a class of all persons and entities similarly
  situated,

         Plaintiff,

  v.

  HOMEADVISOR, INC.,

         Defendant.


                                  CLASS ACTION COMPLAINT


                                      Preliminary Statement

         1.      Plaintiff Jourey Newell (“Plaintiff” or “Mr. Newell”) brings this action to enforce

  the consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47

  U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public outrage about

  the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs.,

  LLC, 132 S. Ct. 740, 745 (2012).

         2.      Mr. Newell alleges that HomeAdvisor, Inc. (“HomeAdvisor”) made automated

  telemarketing calls to Mr. Newell and other putative class members without their prior express

  written consent.

         3.      Mr. Newell and putative class members never consented to receive these calls.

  Because telemarketing campaigns generally place calls to hundreds of thousands or even

  millions of potential customers en masse, Mr. Newell brings this action on behalf of a proposed
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 2 of 11




  nationwide class of other persons who received illegal telemarketing calls from or on behalf of

  HomeAdvisor.

          4.      A class action is the best means of obtaining redress for the Defendant’s wide-

  scale illegal telemarketing and is consistent both with the private right of action afforded by the

  TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                  Parties

          5.      Plaintiff Jourey Newell currently resides in Pennsylvania.

          6.      Defendant HomeAdvisor, Inc. is a Delaware corporation with its principal place

  of business at 14023 Denver West Parkway, Suite 100, Golden, Colorado 80401.

                                          Jurisdiction & Venue

        7.        This Court has subject matter jurisdiction under the Class Action Fairness Act of

 2005 (“hereinafter referred to as CAFA”), codified as 28 U.S.C. § 1332(d)(2). The matter in

 controversy exceeds $5,000,000, in the aggregate, exclusive of interest and costs, as each member

 of the proposed class of at least tens of thousands is entitled to up to $1,500.00 in statutory

 damages for each call that has violated the TCPA. Further, Plaintiff alleges a nationwide class,

 which will result in at least one class member from a different state.

        8.        The Court has federal question subject matter jurisdiction over these TCPA

 claims. Mims, 132 S. Ct. 740.

        9.        The Court has personal jurisdiction over HomeAdvisor because HomeAdvisor

 maintains its principal place of business in Colorado.




                                                     2
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 3 of 11




        10.       Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the

 events or omissions giving rise to the claim occurred in this district, as the automated calls were

 made from this district, and because the Defendant resides in this district.

                                          TCPA Background

          11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

  telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing …

  can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

  No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

  The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

          12.     The TCPA makes it unlawful “to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using an

  automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

  number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The

  TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

  § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

          13.     According to findings by the Federal Communication Commission (“FCC”), the

  agency Congress vested with authority to issue regulations implementing the TCPA, such calls

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a

  greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

  and inconvenient.

          14.     The FCC also recognized that “wireless customers are charged for incoming calls

  whether they pay in advance or after the minutes are used.” In re Rules and Regulations



                                                    3
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 4 of 11




  Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

  18 FCC Rcd. 14014, 14115, ¶ 165 (2003).

          15.     In 2013, the FCC required prior express written consent for all autodialed or

  prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

  Specifically, it ordered that:

          [A] consumer’s written consent to receive telemarketing robocalls must be signed
          and be sufficient to show that the consumer: (1) received “clear and conspicuous
          disclosure” of the consequences of providing the requested consent, i.e., that the
          consumer will receive future calls that deliver prerecorded messages by or on
          behalf of a specific seller; and (2) having received this information, agrees
          unambiguously to receive such calls at a telephone number the consumer
          designates.[] In addition, the written agreement must be obtained “without
          requiring, directly or indirectly, that the agreement be executed as a condition of
          purchasing any good or service.[]”

  In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

  Rcd. 1830, 1844 (2012) (footnotes omitted).

  The Growing Problem of Automated Telemarketing

          16.     “Robocalls and telemarketing calls are currently the number one source of

  consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

  chairman).

          17.     “The FTC receives more complaints about unwanted calls than all other

  complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

  Protection, In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,

  Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-



                                                   4
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 5 of 11




  consumer-protection-federal-communications-commission-rules-

  regulations/160616robocallscomment.pdf.

         18.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

  compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

  Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

  events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

         19.     The New York Times reported on the skyrocketing number of robocall complaints

  and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad.

  Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

  https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html; see also Katherine

  Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

  (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-

  can-do-about-them-1530610203.

         20.    A technology provider combating robocalls warned that nearly half of all calls to

  cell phones next year will be fraudulent. Press Release, First Orion, Nearly 50% of U.S. Mobile

  Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018), https://www.prnewswire.com/news-

  releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-by-2019-300711028.html.

                                        Factual Allegations

  Calls to Mr. Newell
         21.    Plaintiff Newell is a “person” as defined by 47 U.S.C. § 153(39).

         22.    Mr. Newell’s telephone number, (484) 250-XXXX, is registered to a cellular

  telephone service.




                                                 5
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 6 of 11




         23.     Mr. Newell has also placed this telephone number on the National Do Not Call

  Registry.

         24.     On April 18, 2019, Mr. Newell received an automated telemarketing call from

  HomeAdvisor from the caller ID (720) 696-8729.

         25.     When Mr. Newell picked up the phone, there was a long pause before a sales

  representative finally came on the line to greet him.

         26.     This extended pause is a telltale sign of a predictive dialer.

         27.     The pause signifies the algorithm of the predictive dialer operating. The

  predictive dialer dials thousands of numbers at once and only transfers the call to a live agent

  once a human being is on the line.

         28.     As a result, the telemarketing activity shifts the burden of wasted time to call

  recipients.

         29.     A predictive dialer is an ATDS as that term is defined by the TCPA.

         30.     Because of the predictive dialer, Mr. Newell was greeted with dead air for the

  call, and then finally a live person came on the line.

         31.     “Ally Yates” came on the line and proceeded to promote HomeAdvisor’s services

  of connecting consumers to local home improvement contractors.

         32.     In order to determine and confirm the identity of the caller, Mr. Newell feigned

  interest in the sales pitch but informed Ms. Yates to send him an email with her contact info and

  that he would call her back if interested.




                                                    6
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 7 of 11




          33.     Ms. Yates sent Mr. Newell a follow up email from the email address

  ally.yates@homeadvisor.com with her HomeAdvisor contact information, confirming she is a

  HomeAdvisor employee.

          34.     Mr. Newell then received a series of three additional automated telemarketing

  calls from HomeAdvisor on April 19 and 22, 2019.

          35.     These calls were also from Ally Yates of HomeAdvisor but came from the caller

  ID (267) 573-6158.

          36.     This caller ID was “spoofed” in order to appear to Mr. Newell as if it was coming

  from a local area code.

          37.     Like the first call, Plaintiff was greeted with dead air before a live representative

  came on the line.

          38.     The fact that the Caller ID was spoofed is further evidence of the use of an ATDS,

  as it typically takes a computer dialing system to manipulate the Caller ID that will display on

  the call recipient’s phone.

          39.     Plaintiff is not a customer of Defendant and has not consented to receive

  telemarketing calls prior to the receipt of these calls.

          40.     Plaintiff and the other call recipients were harmed by these calls. They were

  temporarily deprived of legitimate use of their phones because the phone line was tied up during

  the telemarketing calls, and their privacy was improperly invaded. Moreover, these calls injured

  Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

  nuisance, and disturbed the solitude of Plaintiff and the class.




                                                     7
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 8 of 11




                                        Class Action Allegations

         41.       As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

  this action on behalf of a class of all other persons or entities similarly situated throughout the

  United States.

         42.       The class of persons Plaintiff proposes to represent is tentatively defined as:

         All persons within the United States to whom: (a) HomeAdvisor, and/or a third
         party acting on its behalf, made one or more non-emergency telephone calls; (b)
         that promoted HomeAdvisor’s services; (c) to their cellular telephone number; (d)
         using an automatic telephone dialing system or an artificial or prerecorded voice;
         and (e) at any time in the period that begins four years before the date of the filing
         of this Complaint to trial.

         43.       Excluded from the class are counsel, the Defendant, any entities in which the

  Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

  this action is assigned, and any member of such judge’s staff and immediate family.

         44.       The class as defined above is identifiable through phone records and phone

  number databases.

         45.       The potential class’s members number at least in the thousands. Individual

  joinder of these persons is impracticable.

         46.       Plaintiff is a member of the class.

         47.       There are questions of law and fact common to Plaintiff and to the proposed class,

  including but not limited to the following:

                   a. Whether Defendant violated the TCPA by using automated calls to contact

  putative class members’ cellular telephones;

                   b. Whether Defendant placed calls without obtaining the recipients’ prior

  express invitation or permission for the call; and


                                                     8
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 9 of 11




                   c. Whether the Plaintiff and the class members are entitled to statutory damages

  because of Defendant’s actions.

          48.      Plaintiff’s claims are typical of the claims of class members.

          49.      Plaintiff is an adequate representative of the class because his interests do not

  conflict with the interests of the class, he will fairly and adequately protect the interests of the

  class, and he is represented by counsel skilled and experienced in class actions, including TCPA

  class actions.

          50.      Common questions of law and fact predominate over questions affecting only

  individual class members, and a class action is the superior method for fair and efficient

  adjudication of the controversy. The only individual question concerns identification of class

  members, which will be ascertainable from records maintained by Defendant and/or its agents.

          51.      The likelihood that individual members of the class will prosecute separate

  actions is remote due to the time and expense necessary to prosecute an individual case.

          52.      Plaintiff is not aware of any litigation concerning this controversy already

  commenced by others who meet the criteria for class membership described above.

                                              Legal Claims

                                            Count One:
                         Violation of the TCPA’s Automated Call Provisions

          53.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

  forth herein.

          54.      The Defendant violated the TCPA (a) by initiating automated telephone

  solicitations to cellular telephone numbers, or (b) by the fact that others made those calls on its

  behalf. See 47 U.S.C. § 227(b).


                                                     9
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 10 of 11




          55.     The Defendant’s violations were willful and/or knowing.

          56.     Plaintiff and members of the class are also entitled to and do seek injunctive relief

   prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

   Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

   emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

   prerecorded voice in the future.

                                              Relief Sought

          WHEREFORE, for himself and all class members, Plaintiff requests the following relief:

          A.      Injunctive relief prohibiting Defendant from calling telephone numbers using an

   artificial or an automated voice;

          B.      Because of Defendant’s violations of the TCPA, Plaintiff Newell seeks for

   himself and the other putative class members $500 in statutory damages per violation or—where

   such regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to

   47 U.S.C. § 227(b)(3).

          C.      An order certifying this action to be a proper class action under Federal Rule of

   Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding

   that Plaintiff is a proper representative of the class, and appointing the lawyers and law firms

   representing Plaintiff as counsel for the class; and

          D.      Such other relief as the Court deems just and proper.

          Plaintiff requests a jury trial as to all claims of the complaint so triable.




                                                    10
Case 1:19-cv-02392-WJM-SKC Document 1 Filed 08/22/19 USDC Colorado Page 11 of 11




                               Respectfully submitted,

                               /s/ Brian K. Murphy
                               Brian K. Murphy
                               Jonathan P. Misny
                               Murray Murphy Moul + Basil LLP
                               1114 Dublin Road
                               Columbus, OH 43215
                               Telephone: 614.488.0400
                               Facsimile: 614.488.0401
                               E-mail: murphy@mmmb.com
                                       misny@mmmb.com

                               Anthony I. Paronich
                               Paronich Law, P.C.
                               350 Lincoln Street, Suite 2400
                               Hingham, MA 02043
                               Telephone: 508.221.1510
                               E-mail: anthony@paronichlaw.com

                               Counsel for Plaintiff




                                         11
